Citation Nr: 0426334	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to a compensable evaluation for a skin 
disorder.

4.  Entitlement to a compensable evaluation for malaria.

5.  Entitlement to service connection for a bilateral knee 
disorder, with arthritis.

6.  Entitlement to service connection for a respiratory and 
lung disorder.

7.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic neuropathy of the right upper extremity.

8.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic neuropathy of the left upper extremity.

9.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

10.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

11.  Entitlement to an effective date prior to January 30, 
2004 for the grants of separate evaluations for diabetic 
neuropathy of the four extremities.

12.  Entitlement to service connection for arthritis and 
fatigue, to include as secondary to the veteran's service-
connected malaria.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in September 1998, December 1998, March 
2002, and June 2004.

In a June 2000 decision, the Board denied the veteran's 
claims of entitlement to higher evaluations for PTSD, a skin 
condition, and malaria; and entitlement to service connection 
for nicotine dependence (to include a respiratory and lung 
disorder), arthritis and fatigue, and a bilateral knee 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
a March 2001 order, the Court vacated and remanded these 
denials.

Subsequently, in a September 2002 rating decision, the Board 
denied the claims of entitlement to a higher evaluation for 
PTSD and entitlement to service connection for a respiratory 
and lung disorder as due to nicotine dependence.  Following a 
joint remand of the veteran and the Secretary of Veterans 
Affairs, the Court, in an April 2003 order, remanded that 
part of the September 2002 Board decision denying entitlement 
to a higher evaluation for PTSD.  This claim was then the 
subject of a further Board remand in October 2003 and has 
since been returned to the Board.

Separately, the issues of entitlement to higher evaluations 
for a skin condition and malaria and entitlement to direct 
service connection for a respiratory and lung disorder, 
arthritis and fatigue, and a bilateral knee disorder were 
remanded to the RO in October 2003.  

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetic neuropathy of the right upper 
extremity; entitlement to an initial evaluation in excess of 
20 percent for diabetic neuropathy of the left upper 
extremity; entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity; entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity; entitlement to an effective date prior to January 
30, 2004 for the grants of separate evaluations for diabetic 
neuropathy of the four extremities; and entitlement to 
service connection for arthritis and fatigue, to include as 
secondary to the veteran's service-connected malaria, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD, while moderate in degree in most 
respects, results in significant impairment in socialization 
and problems with concentration.

3.  The veteran's diabetes mellitus requires insulin therapy 
and oral medications but has not resulted in any limitations 
of activity.

4.  The veteran's skin disorder has been noted to cover as 
much as five percent of the body, a total area which can be 
appropriately described as extensive.

5.  The veteran's malaria has not been shown to be active and 
has resulted in no noted residuals.

6.  The veteran's current bilateral knee disorder has not 
been shown to be etiologically related to service.

7.  There is no competent medical evidence of a current 
respiratory or lung disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).

3.  The criteria for a 10 percent evaluation for a skin 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

4.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.88b, Diagnostic 
Code 6304 (2003).

5.  A bilateral knee disorder, with arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

6.  A respiratory and lung disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate all of his 
claims has been met.  The RO described such evidence in 
letters issued in January and March of 2004.  By these 
letters, the RO has also notified the veteran of exactly 
which portion of that evidence (if any) was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was further notified that he should submit any 
additional evidence that he had in support of his claims.  
See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the January and 
March 2004 letters was not given prior to the first AOJ 
adjudications of his claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  After the notice was provided, the 
veteran's claims were readjudicated in Supplemental 
Statements of the Case issued in April and June of 2004.  The 
veteran has thus been provided with every opportunity to 
submit evidence and argument in support of his claims, as 
well as to respond to VA notices.  As such, the Board is 
satisfied that no prejudice to the veteran will result from 
an adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

B.  PTSD

In a May 1996 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's current 
diagnosis and his receipt of the Combat Infantryman Badge.  A 
30 percent evaluation was assigned, effective from July 1995.  
This evaluation has since remained in effect.  

During his June 1998 VA psychiatric examination, the veteran 
reported nightmares every other night, flashbacks, avoidance 
of trauma-related thoughts and feelings, a markedly 
diminished interest in activities, a moderate startle 
response, depression, and a restricted affect.  Upon 
examination, the veteran was shown to have moderate 
depression, with no evidence of psychotic thinking or memory 
impairment.  Judgment was intact, and there was no evidence 
of hallucinations, delusions, or suicidal ideation.  The 
examiner found the veteran's PTSD to be of moderate severity, 
with depression, mood shifts, and periods of irritability.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.

The claims file includes two April 1999 statements from a 
counseling specialist at the Vet Center in Lincoln.  This 
counselor noted "strong" PTSD symptoms, including sleeping 
difficulties, nightmares, jumpiness, difficulty expressing 
feelings, and discomfort in a crowd.

During a VA psychiatric examination in March 1999, the 
veteran reported depression, anxiety, emotional distress, a 
startle response, sleep problems, and nightmares.  He stated 
that he was working as a farmer.  The examiner noted good 
judgment, no hallucinations or delusions, no suicidal or 
homicidal ideation, some short-term memory loss, an 
appropriate affect, a guarded mood, and "some indication of 
depressive process."  The veteran further reported 
flashbacks.  The examiner assigned a GAF score of 70 and 
described the veteran's PTSD as mild to moderate in degree, 
with recurrent distressing recollections of Vietnam events 
and persistent avoidance of the events "which has directly 
effected [sic] his social and occupational functioning."

The veteran's next VA psychiatric examination was conducted 
in January 2001.  During this examination, he reported 
intense anxiety, flashbacks, recurrent dreams of Vietnam, and 
loss of sleep.  The veteran's affect and mood were described 
as "very depressed," and he cried uncontrollably during the 
examination.  He denied suicidal or homicidal ideation, 
hallucinations, and delusions.  The examiner diagnosed mild 
to moderate PTSD and assigned a GAF score of 70.  However, 
the examiner also noted that the veteran was "unstable on a 
day to day basis" and described his social and occupational 
functioning as "quite marginal" since his discharge from 
service.

A private psychologist's report from May 2001 reflects 
continued symptoms of nightmares, anxiety, and depression.  
The psychologist diagnosed chronic PTSD; anxiety disorder, 
not otherwise specified; and rule out intermittent explosive 
disorder.  Severe adjustment difficulties where temper was 
concerned were also noted.  A GAF score 57, noted to be 
questionable, was assigned.  The psychologist further noted 
that, while the veteran was working, he "operates almost 
completely on his own."  

An October 2001 VA psychiatric examination report reflects 
the veteran's subjective complaints of nightmares, trouble 
sleeping, temper problems, and stress.  Upon examination, he 
was quite nervous, with tears welling up in his eyes.  
Insight and judgment were intact, and there was no indication 
of hallucinations, delusions, or suicidal or homicidal 
ideation.  The veteran noted depression, with difficulty in 
erasing the memories of Vietnam.  The examiner diagnosed mild 
to moderate PTSD and assigned a GAF score of 70.  Also, the 
examiner stated that the veteran's sleeplessness "as the 
result of his nightmares and dreams leading to anxiety and 
depression" was "pronounced."  His lack of social 
activities and interpersonal relationships was also noted.

Subsequently, the veteran underwent VA mental health 
treatment throughout 2002 and 2003, with GAF scores in the 
range between 51 and 60.  Notably, in December 2002, the 
veteran reported survivor guilt, and the examiner noted 
impairment in social and recreational activities, with no 
friends indicated.  At that time, a GAF score of 55 was 
assigned.

In a September 2003 report, a private therapist noted that 
the veteran's PTSD symptoms included extremely poor sleep, 
flashbacks, and anger.  He noted that he was still able to 
work by himself so long has he could maintain concentration.  
The therapist noted that the veteran's daily activities 
"have really deteriorated at a number of levels" during the 
past 2.5 years.  Upon examination, the veteran's mood was 
variable, with depression, anxiety, and crying.  Coping 
difficulties were noted, and his immediate recall was 
extremely poor.  His concentration and socialization were 
also described as poor.  A GAF score of 43 was assigned.  

During an April 2004 VA psychiatric examination, the veteran 
reported intrusive recollections of Vietnam, infrequent 
flashbacks, avoidant symptoms, difficulty concentrating, a 
startle response, and improved sleep with medication 
(Zoloft).  He continued to work, buying and selling cattle.  
The examination revealed a euthymic mood, an appropriate 
affect, a logical thought process, and no evidence of 
delusions, hallucinations, grandiosity, or paranoia.  Memory 
and orientation were intact.  The examiner diagnosed chronic 
PTSD and assigned a GAF score of 55 for moderate symptoms.  
The examiner noted that, despite the use of Zoloft, the 
veteran's symptoms remained in the moderate range and stated 
that the symptoms were more severe in September 2003 because 
the use of Zoloft was not in "the therapeutic range" at 
that time.  The examiner further noted that there was only 
mild depression and anxiety.  While the examiner 
characterized the veteran's social impairment as only mild, 
he also noted that the veteran had "difficulty if he works 
closely with other people."  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

By and large, the veteran's recent VA examination reports 
suggest moderate symptomatology, and the Board is aware that 
the veteran has remained employed throughout the pendency of 
this appeal.  The September 2003 therapy report, however, 
suggests a greater level of impairment, with particular 
problems in terms of socialization and concentration.  
Indeed, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), the assigned GAF score of 43 contemplates 
serious symptoms, including the inability to keep a job.  
While the April 2004 VA examination report suggests 
improvement since September 2003, such improvement is largely 
attributed to medication.  

The Board cannot simply ignore the September 2003 therapy 
report.  While the overall evidence of record does not 
suggest a severe disability picture, the veteran clearly has 
long-term impairment in establishing effective work and 
social relationships.  Moreover, his history of a startle 
response and his depressive and crying behavior during prior 
examinations are suggestive of disturbances of mood.  For 
this reason, the Board has resolved all doubt in the 
veteran's favor and determined that a 50 percent evaluation 
would be more appropriate than the currently assigned 30 
percent evaluation.  See 38 U.S.C.A. § 5107(b).  That having 
been noted, the Board finds no basis for a 70 percent 
evaluation, as none of the criteria for that evaluation has 
been shown in this case.

Overall, the evidence supports a 50 percent evaluation, 
though not more, for the veteran's PTSD.  To that extent, the 
claim is granted.

C.  Diabetes mellitus

In a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an initial 
evaluation of 20 percent, effective from May 2001.

The initial 20 percent evaluation was predicated in part on 
the report of a July 2001 VA diabetes mellitus examination.  
The examiner noted that the veteran took insulin twice daily 
and saw a diabetic nurse twice per year.  Also, he visited 
his primary care provider approximately once every three 
months.  His blood sugar was 278 fasting.  The examiner 
diagnosed uncontrolled type II diabetes mellitus, glucosoria, 
hyperlipidemia, and normal renal function.

A January 2002 VA treatment record reflects that the veteran 
had uncontrolled diabetes mellitus, and a medication 
changeover to humulin was prescribed.  

During his December 2002 VA examination, the veteran reported 
that "he really does not ever miss work because of 
diabetes."  He also stated that he took insulin four times 
daily and that he occasionally got little sores and abrasions 
on his feet.  His physical examination was largely 
unremarkable, and a diagnosis of type II diabetes mellitus 
was rendered.  

A March 2003 VA treatment record indicates continued 
uncontrolled diabetes mellitus, largely due to noncompliance 
with an insulin regimen and "carb counting."  Accordingly, 
the veteran's oral medications were maximized.  

The veteran underwent a further VA diabetes mellitus 
examination in January 2004, during which he reported the use 
of both oral medications and insulin.  He also stated that he 
had not missed work because of diabetes mellitus, except for 
doctor appointments, and that he saw his VA doctor 
approximately once every three months.  The pertinent 
diagnosis was type II diabetes mellitus, with insulin for 
tighter control.

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this section, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or oral hypoglycemic medications and a 
restricted diet.  For a 40 percent evaluation, there must 
also be evidence of regulation of activities.  

In this case, the evidence of record has shown diabetes 
mellitus, often uncontrolled.  Both oral medications and 
insulin have been taken by the veteran.  However, there is no 
evidence of regulation of activities, as is required for a 40 
percent evaluation.  Indeed, the veteran has reported on 
multiple occasions that his diabetes mellitus does not affect 
his employment, except to the extent that he has to visit the 
doctor on an occasional basis.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for diabetes mellitus, and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Skin disorder

In an August 1996 rating decision, the RO granted service 
connection for a skin disorder on the basis of treatment for 
an apparent fungal rash in service in service.  A zero 
percent evaluation was assigned, effective from July 1995.  
This evaluation has since remained in effect.  

The veteran underwent a VA skin examination in September 
1998, which revealed no evidence of a residual rash on the 
chest, back, axilla, or legs.  There was slight erythematous 
scaling in the heels of both feet and scratch marks on the 
dorsum of the left foot.  There was no ulceration or weeping 
lesions in between the toes.  The diagnosis was eczema.  A 
fungal prep study of the left foot revealed no fungal 
elements.

During a July 2001 VA diabetes mellitus examination, a large 
six to seven centimeter circumferential macerated area over 
the dorsum of the left foot, with subsequent scarring, was 
noted.  This was described as "a chronic dermatitis."  

The veteran underwent a further VA skin examination in April 
2004, during which he reported red spots on the feet, with 
cracking and itching.  The examination revealed small red 
areas on the dorsums of both feet which were slightly 
elevated, almost in the form of mosquito bites.  No other 
lesions were noted, and there was no drainage or tenderness.  
There was no evidence of scarring typical of alopecia or 
chloracne.  The examiner also noted no disfigurement or 
hyperhidrosis, although the veteran reported "that the feet 
do sweat a lot."  The diagnosis was atopic dermatitis 
involving both lower extremities.  The examiner further noted 
that this disorder involved the distal lower legs and the 
dorsums of both feet.  While all affected areas were noted to 
be "covered," the examiner found that zero to five percent 
of the body was affected.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders under 38 C.F.R. § 4.118 have been 
substantially revised, effective as of August 30, 2002.

Under the old criteria of Diagnostic Code 7806, a zero 
percent evaluation was warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was in order 
for exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  

Under the revised provisions of Diagnostic Code 7806, 
dermatitis or eczema covering less than five percent of the 
entire body or less than five percent of exposed areas 
affected, with no more than topical therapy required during 
the past 12 month period, warrants a zero percent evaluation.  
A 10 percent evaluation is assigned for cases of at least 
five percent, but less than 20 percent, of the entire body; 
or at least five percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation contemplates 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration or six weeks or more, but not constantly, during the 
past 12 month period.

In the present case, the veteran has complained of itching, 
sweating, and cracking of his skin rash.  While his 
examinations have revealed no disfigurement, the Board has 
taken particular interest in the comment from the April 2004 
VA examination that this disorder covers zero to five percent 
of the veteran's entire body.  Assuming that five percent of 
the body is, in fact, affected, the criteria for a 10 percent 
evaluation under the new version of Diagnostic Code 7806 are 
met.  

The question then becomes whether five percent of the body 
represents an "extensive" area, as would warrant a 10 
percent evaluation under the old criteria of Diagnostic Code 
7806.  The old criteria do not speak to this particular 
question, but it is the determination of the Board that five 
percent of the body is a significant area that is not 
satisfactorily contemplated by the assignment of a 
noncompensable evaluation.  Accordingly, after resolving all 
doubt in the veteran's favor under 38 U.S.C.A. § 5107(b), the 
Board finds that a 10 percent evaluation is warranted under 
both versions of Diagnostic Code 7806.  That having been 
noted, none of the specific criteria for a 30 percent 
evaluation under either version have been shown in this case.

Overall, the evidence supports a 10 percent evaluation, 
though not more, for the veteran's skin disorder.  To that 
extent, the claim is granted.

E.  Malaria

In a February 1996 rating decision, the RO granted service 
connection for malaria on the basis of evidence of this 
disorder in service.  A zero percent evaluation was assigned, 
effective from July 1995.  This evaluation has since remained 
in effect.  

The veteran underwent a VA infectious diseases examination in 
September 1998.  In the examination report, the examiner 
noted that no malaria forms had been present on a previous 
malaria smear in July 1995.  The relevant diagnosis was a 
history of malaria.

A second VA infectious diseases examination, conducted in 
April 2004, revealed no evidence of current malaria symptoms.  
The examiner noted that the veteran had reported fever, 
sweats, chills, and a mild temperature twice a year, most 
likely in the form of a viral syndrome but reportedly 
resembling malaria, but the examiner concluded that "it does 
not appear to be that the malaria is recurring."  Notably, 
the veteran declined to undergo blood testing.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
evaluation is warranted for malaria as an active disease, 
with residuals rated separately.  In this case, however, 
there is no evidence whatsoever of current malaria or any 
residuals.  Under 38 C.F.R. § 4.31, then, the Board must 
continue the current noncompensable evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for malaria, and 
the claim must be denied.  As the preponderance of the 
evidence is against the veteran's claim, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case.

F.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD, diabetes mellitus, skin 
disorder, and malaria have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are negative for any 
knee symptomatology.  The earliest medical evidence of knee 
problems is an April 2001 VA treatment record, which reflects 
that the veteran complained of arthritis discomfort in the 
knees.  X-rays conducted in conjunction with the veteran's 
March 2004 VA orthopedic examination were within normal 
limits.  The examiner reviewed the claims file and found 
that, while the veteran had medial joint line pain that might 
constitute an early sign of arthritis, this disorder was not 
related to service or to his service-connected malaria.

Similarly, the veteran's service medical records do not 
indicate any respiratory or lung problems.  The post-service 
evidence of record is similarly negative for such 
symptomatology.  Pulmonary function testing performed in 
conjunction with an April 2004 VA respiratory examination was 
noted to be within normal limits, and the veteran actually 
denied any respiratory complaints.  Consequently, the 
examiner stated that there was no evidence a current 
respiratory disorder.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral knee 
disorder, with arthritis, and a respiratory and lung 
disorder, and these claims must be denied.  Again, as the 
preponderance of the evidence is against the veteran's 
claims, 38 U.S.C.A. § 5107(b) is not applicable in this case.




ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus is denied.

Entitlement to a 10 percent evaluation for a skin disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to a compensable evaluation for 
malaria is denied.

The claim of entitlement to service connection for a 
bilateral knee disorder, with arthritis, is denied.

The claim of entitlement to service connection for a 
respiratory and lung disorder is denied.


REMAND

As noted above, the VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim for VA benefits and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

In this case, the Board is not satisfied that VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims of entitlement to an initial evaluation in excess 
of 20 percent for diabetic neuropathy of the right upper 
extremity, entitlement to an initial evaluation in excess of 
20 percent for diabetic neuropathy of the left upper 
extremity, entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity, entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity, and entitlement to an effective date prior to 
January 30, 2004 for the grants of separate evaluations for 
diabetic neuropathy of the four extremities has been met.  
The RO has not provided him with a letter to date notifying 
him of what evidence is needed to substantiate his claims.  
The RO has also not notified the veteran of exactly which 
portion of that evidence (if any) was to be provided by him 
and which portion VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Finally, the veteran has not been notified that he should 
submit any additional records that he had in support of his 
claims.  See 38 C.F.R. § 3.159(b)(1) (2003).  

Given the lack of VCAA compliance in this case, the Board 
will have to defer action on the noted claims until full 
compliance is achieved.  The Board regrets the delay 
resulting from this action, but recent decisions of the 
United States Court of Appeals for Veterans Claims have 
underlined the necessity for full VCAA compliance.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, supra.

Additionally, in its October 2003 remand, the Board requested 
a VA examination addressing whether the veteran's claimed 
arthritis and fatigue, if present, are etiologically related 
to his service-connected malaria.  The veteran's April 2004 
VA infectious disease examination, however, did not address 
this question.  Accordingly, a more complete examination is 
needed prior to final Board action on the claim for service 
connection for arthritis and fatigue.  See generally Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims of entitlement to an 
initial evaluation in excess of 20 
percent for diabetic neuropathy of the 
right upper extremity, entitlement to an 
initial evaluation in excess of 20 
percent for diabetic neuropathy of the 
left upper extremity, entitlement to an 
initial evaluation in excess of 10 
percent for diabetic neuropathy of the 
right lower extremity, entitlement to an 
initial evaluation in excess of 10 
percent for diabetic neuropathy of the 
left lower extremity, and entitlement to 
an effective date prior to January 30, 
2004 for the grants of separate 
evaluations for diabetic neuropathy of 
the four extremities.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed arthritis and 
fatigue.  The examiner should review the 
veteran's claims file in conjunction with 
the examination.  Based on the 
examination findings and the claims file 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any current 
arthritis or fatigue diagnosed upon 
examination is etiologically related to 
either service or to the veteran's 
service-connected malaria.  All opinions 
and conclusions expressed by the examiner 
must be supported with a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to an 
initial evaluation in excess of 20 
percent for diabetic neuropathy of the 
right upper extremity; entitlement to an 
initial evaluation in excess of 20 
percent for diabetic neuropathy of the 
left upper extremity; entitlement to an 
initial evaluation in excess of 10 
percent for diabetic neuropathy of the 
right lower extremity; entitlement to an 
initial evaluation in excess of 10 
percent for diabetic neuropathy of the 
left lower extremity; entitlement to an 
effective date prior to January 30, 2004 
for the grants of separate evaluations 
for diabetic neuropathy of the four 
extremities; and entitlement to service 
connection for arthritis and fatigue, to 
include as secondary to service-connected 
malaria, should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



